Citation Nr: 1629762	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include dizziness.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include depression, anxiety, and nervousness.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran had active service from September 1959 to November 1959.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND
The Veteran seeks service connection for residuals of a head injury, to include dizziness; headaches; a liver disorder; and a psychiatric disorder, to include depression, anxiety, and nervousness.  

A response from the National Personnel Records Center (NPRC), dated April 2011, indicates that the Veteran's service treatment records are not available as they were destroyed in a 1973 fire. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

During VA treatment in January 2011, the Veteran reported having a head trauma during service, in which he lost consciousness for about five minutes and since that time he has had recurrent headaches.  He reported having times of nervousness and episodes of dizziness, and would suddenly finding himself on the floor not knowing what happened and would wake up with a headache.  He was receiving treatment for anxiety.  He also had a liver mass surgery in 1998, which was benign.  The examiner in 2011 noted that the Veteran did not know the final diagnosis from the liver surgery, but he did have a history of proteinuria.  The examiner stated that the Veteran had not had a brain computerized tomography (CT) scan.  The assessment was high blood pressure, depression, proteinuria, a history of second hand smoke, anxiety, vitamin B12 deficiency, chronic kidney disease, and headaches, with a history of loss of consciousness status-post head trauma years ago.  In September 2012, the Veteran reported that he had abdominal trauma in service.  In November 2012, hepatomegaly and fatty liver was found.  

In a letter dated April 2012, the Veteran's wife stated that when the Veteran fell in service during training, the greatest impact he received was to his head, but he was also struck severely in other areas as well, such as in the liver.  She stated that the mass in the liver, which was surgically removed, started to form after the accident.  

The Veteran has not yet been afforded a VA examination in connection with his claimed disorders on appeal.  The evidence of record is insufficient to adequately adjudicate these claims.  In light of the Veteran and his wife's reports and the heightened obligation to assist the Veteran in the development of this case, the Board finds that the Veteran should be scheduled for a VA examination for these disorders in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The most recent VA treatment record contained in the claims file is dated 2012.  No subsequent records are part of the file.  Thus, VA treatment records dated since 2012 should be obtained on remand.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain VA treatment records dated since 2012.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the Veteran must be afforded a VA examination to determine whether residuals of a head injury, to include dizziness; headaches; a liver disorder; and a psychiatric disorder, to include depression, anxiety, and nervousness, are related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran and his wife's statements, and the clinical evaluation, the examiner must provide an opinion as to whether any currently or previously diagnosed residuals of a head injury, to include dizziness; headaches; a liver disorder; and a psychiatric disorder, to include depression, anxiety, and nervousness, are related to the Veteran's military service, including any inservice trauma.  

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's statements as to inservice traumas.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

